Citation Nr: 0022330	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  94-16 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a cervical spine disability.

2.  Entitlement to restoration of a 20 percent or higher 
evaluation for lumbosacral spine strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1987 to October 
1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office in Houston, Texas.

Initially, the Board notes that the veteran's appeal was 
first before the Board in July 1999.  At that time, it was 
remanded for further development.  Specifically, the RO was 
directed to obtain any treatment records identified by the 
veteran and to afford the veteran a VA orthopedic 
examination.  Review of the record indicates that the RO 
complied with the Board's directives, as required by law.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the RO, 
in correspondence to the veteran dated in September 1999, 
requested information as to any treatment records available.  
To date, the veteran has not responded.  The RO also afforded 
the veteran a VA orthopedic examination in March 2000.

The Board also notes that upon review of the procedural 
development documented in the veteran's claims file as to the 
reduction of the veteran's evaluation for lumbosacral strain, 
the Board finds no procedural defects in the RO's actions.  
See 38 C.F.R. § 3.105(e) (1998).  Further, the veteran has 
not asserted procedural defects in the RO's reduction of her 
disability rating.  Rather, the veteran has asserted that the 
clinical evidence of record mischaracterizes the severity of 
her lumbar strain and that she continues to be entitled to a 
20 percent, if not higher, evaluation.  As such, the Board's 
analysis will focus on the clinical evidence of record, the 
applicable schedular criteria, and the propriety of a 10 
percent evaluation, a 20 percent evaluation, and an 
evaluation in excess of 20 percent for lumbar strain.

In a July 1992 rating action, service connection was granted 
for cervical spine strain with limitation of motion and for a 
low back disability, which was classified as lumbosacral 
spine strain.  A 10 percent evaluation and a 20 percent 
evaluation were assigned, respectively, effective from 
October 1991.  In a September 1993 rating decision, 
subsequent to a May 1993 VA examination, the RO proposed to 
reduce the veteran's 20 percent disability rating for 
lumbosacral spine strain, pursuant to 38 C.F.R. § 3.105(e).  
The RO continued the 10 percent evaluation for the veteran's 
cervical spine disability.  That same month, the veteran 
filed a notice of disagreement as to the September 1993 
rating decision.  The veteran then perfected her appeal in 
December 1993, stating that her cervical and lumbosacral 
spine disabilities were more disabling than the ratings 
reflected.  A June 1994 rating decision effectuated the 
reduction in the veteran's disability rating for her 
lumbosacral spine strain, from 20 to 10 percent, effective 
from July 1994.  The 10 percent evaluation for the veteran's 
cervical spine disability was continued.  The veteran is 
currently evaluated as 10 percent disabled for both her 
cervical spine strain with limitation of motion and her 
lumbosacral spine strain.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's cervical spine disability is manifested by 
complaints of chronic daily pain.  Clinically, this 
disability has been characterized as minimally symptomatic, 
with no objective evidence of pain or functional loss.

3.  Prior to May 1993, the veteran's lumbar spine disability 
was manifested by complaints of continuous low back pain, 
which was increased by reaching or bending.  Clinically, 
paraspinal musculature spasms were noted, and the veteran 
could flex to approximately 70 degrees and extend to 
approximately 10 degrees.

4.  Subsequent to May 1993, the veteran's lumbar spine 
disability is manifested by complaints of chronic daily pain.  
Clinically, there is no objective evidence of pain or 
functional loss due to pain.

5.  Material and sustained improvement of the veteran's 
lumbar spine disability has been demonstrated since May 1993.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for the veteran's cervical spine disability have not 
been met.  38 C.F.R. Part 4, §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5290 (1999).

2.  The schedular criteria for an evaluation in excess of 10 
percent for the veteran's lumbosacral spine strain have not 
been met.  38 C.F.R. Part 4, §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (1999).

3.  The criteria for entitlement to restoration of a 20 
percent evaluation for the veteran's lumbosacral spine strain 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.344, 4.1, 4.7, 4.71a, Diagnostic Code 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

VA regulation permits reduction of an assigned disability 
rating where it can be demonstrated, through the issuance by 
the RO of a proposal setting forth all material facts and 
reasons for a reduction, that such an action is warranted.  
38 C.F.R. § 3.105(e) (1999).  Set guidelines are to be 
implemented, so as to produce the greatest degree of 
stability of disability ratings, consistent with the laws and 
regulations governing disability compensation.  38 C.F.R. 
§ 3.344 (1999).  VA regulation directs the RO to reflect the 
following considerations in their reduction determinations: 
whether the most recent examination is full and complete, 
when compared to prior examinations upon which payments were 
authorized or continued; whether, in instances where a 
reduction involves a disease subject to temporary or episodic 
improvement, the evidence of record is such as to warrant the 
reduction based on the results of one examination; and 
whether evidence of material improvement in the physical or 
mental condition of the veteran indicates a reasonable 
certainty that such improvement will be maintained under the 
ordinary conditions of life.  Id.

As to the above, however, the Board notes that under 
38 C.F.R. § 3.344(c) (1999), the pertinent disability rating 
must have continued for five years or more before the 
criteria in paragraphs (a) and (b) of that section become 
applicable.  Here, since the initial 20 percent evaluation 
for the veteran's lumbar spine disability was assigned in 
July 1992, effective October 1991, and reduced to 10 percent 
in June 1994, effective July 1994, it had not been in effect 
for the requisite period of time.  As such, the provisions of 
38 C.F.R. § 3.344(a) and (b) are not directly applicable in 
this instance.

Here, the veteran's cervical spine and lumbar spine 
disabilities are addressed by the schedular criteria 
applicable to the musculoskeletal system.  See 38 C.F.R. Part 
4, § 4.71a.  Specifically, Diagnostic Code 5290 (Spine, 
limitation of motion of, cervical) provides for a 10 percent 
evaluation where there is evidence of slight limitation of 
motion.  A 20 percent evaluation is warranted where there is 
evidence of moderate limitation of motion, and a maximum 30 
percent evaluation is warranted where there is evidence of 
severe limitation of motion.

Additionally, Diagnostic Code 5295 (Lumbosacral strain) 
provides for a noncompensable evaluation where there are 
slight subjective symptoms only.  A 10 percent evaluation is 
warranted where there is evidence of characteristic pain on 
motion.  A 20 percent evaluation is warranted where there is 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position.  A 
maximum 40 percent evaluation is warranted where there is 
evidence of severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

In evaluating limitation of motion, provisions found in 
38 C.F.R. Part 4, §§ 4.40 and 4.45 (addressing disability of 
the musculoskeletal system and joints, respectively) must 
also be considered.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

II.  Factual Background

The veteran's January 1992 VA general medical examination 
indicates that the veteran was involved in an automobile 
accident in March 1991, while in service.  At that time, x-
ray studies of both the veteran's lumbosacral spine and 
cervical spine were taken, which were negative.  The veteran 
was treated with a lumbosacral brace and with Ibuprofen, 
without symptomatic relief.  Currently, the veteran 
complained of continuous low back pain, which radiated to the 
posterior right lower extremity.  The veteran also complained 
of pain in the back of her head, which radiated to both 
shoulders.  Subsequent to physical examination, the pertinent 
diagnosis was status post automobile accident, with residual 
low back and cervical pain.  The examiner deferred to the 
veteran's orthopedic examination for specific clinical 
findings.

The veteran's January 1992 VA orthopedic examination reflects 
the veteran's history of having been involved in a motor 
vehicle accident while in service, in which she injured her 
neck and back.  The veteran described the pain in her neck as 
intermittent, sharp, and associated with spasms, which 
radiated into both shoulders.  The veteran described the pain 
in her lower back as dull and aching, which radiated to the 
buttocks, bilaterally, left greater than right.  She stated 
that her daily living activities were affected, in terms of 
heavy lifting or prolonged walking or standing.  Physical 
examination of the veteran's neck showed mild tenderness to 
palpation at C4 to C6.  The veteran apparently had 
approximately 80 degrees of lateral side bending, 
approximately 25 degrees of extension, and approximately 45 
degrees of flexion.  No focal neurological deficits were 
appreciated.  Physical examination of the veteran's 
lumbosacral spine showed a normal lordotic curve, with some 
paraspinal musculature spasms.  A trigger point over the 
right buttocks area was elicited.  The veteran had a negative 
heel and toe walking and a normal gait.  The veteran also had 
negative straight leg raising bilaterally and negative 
sciatica test.  She flexed her back to approximately 70 
degrees, with 10 degrees of extension.  The veteran also had 
approximately 25 degrees of lateral side bending.  There was 
mild tenderness elicited upon active range of motion.  X-ray 
studies of the veteran's cervical and lumbosacral spines were 
unremarkable.  The recorded impressions were, in pertinent 
part, cervical spine strain, moderately symptomatic, and 
lumbosacral spine strain, moderately symptomatic.

The veteran's May 1993 VA spine examination reflects the 
veteran's involvement in a motor vehicle accident while in 
service.  It also reflects the veteran's current complaints 
of chronic neck and back pain.  The veteran also reported 
stiffness in her neck, headaches, and occasional dizziness 
that was primarily associated with her headaches.  With 
respect to her lower back, the veteran stated she had low 
back pressure with mild pain and occasional muscle spasms.  
The veteran denied any upper or lower extremity neurologic 
problems, any bowel or bladder difficulties, and any sensory 
losses in the upper or lower extremities.  Physical 
examination of the low back found full range of motion, with 
mild bilateral paraspinous tenderness.  Neurologic 
examination was negative.  Physical examination of the 
veteran's neck demonstrated mild trapezial and paraspinous 
pain bilaterally.  The veteran had full range of motion at 
the neck, although she was stiff in her movements and lacked 
normal fluidity.  X-ray studies of the veteran's cervical and 
lumbosacral spine were normal.  The diagnosis was chronic 
mechanical low back pain and chronic muscular neck pain, with 
resultant occipital headaches.

An August 1993 private neurological evaluation reflects the 
veteran's in-service involvement in a car accident.  It also 
reflects the veteran's reports of having been treated with 
physical therapy, Ibuprofen, Naprosyn, and a variety of 
muscle relaxants, without much help.  The veteran complained 
of posterior neck discomfort about once a week, with no upper 
extremity sensory motor complaints.  The veteran also 
complained of daily interscapular back soreness and of daily 
low back pain, with some numbness at times of the right 
posterior thigh.  The veteran stated that she had headaches 
about every three days, which she described as a mid-frontal 
pressure.  The veteran also stated that she had postural 
dizziness and blurred vision.  Physical examination found 
bilateral suboccipital tenderness and bilateral cervical 
paraspinal and superior trapezius tenderness.  The veteran 
had full range of motion of the neck.  There was also right 
lumbar paraspinal tenderness.  Straight leg raising was 
negative, and there was good flexion.  Neurologic examination 
was normal.  The veteran's physician stated that the 
veteran's involvement in the car accident had resulted in a 
suspected cervical, dorsal, and lumbar sprain.  Although disc 
disease and radiculopathy could not be excluded, the veteran 
appeared to have post traumatic muscle contraction type 
headaches.

At her RO hearing (conducted in February 1994), the veteran 
testified that she totally disagreed with the May 1993 VA 
examination report findings that indicated that nothing was 
wrong with her.  (Transcript (T.) at 1).  The veteran also 
testified that she had daily pain, muscle spasms, and 
stiffness in her neck and back.  She indicated that the VA 
examiner had not examined her at all.  (T. at 2).  When asked 
to describe her back pain, the veteran stated that she had 
muscle tension and nagging pain, which was always there.  Id.  
This pain was affected by the weather.  Id.  The veteran also 
stated that her low back pain interrupted her sleep.  (T. at 
3).  Additionally, repeated bending made her back muscles 
pull, and they became really tense and tight.  Id.  The 
veteran testified that the pain in her left leg required her 
to moderate her walking.  Id.  She described this pain as a 
muscle cramp.  Id.  The veteran also testified that her back 
had not affected her employment.  (T. at 4).  She was able to 
sit or stand every 20 minutes, as needed.  Id.  The veteran 
indicated, though, that her back had affected her social 
life, as her fiancé had broken up with her because she could 
not have a personal relationship with him due to pain.  Id.  
The veteran attributed her increased irritability to her low 
back.  (T. at 5).  When asked how often she had muscle spasms 
in her low back, the veteran responded that they were daily.  
Id.  She also stated that she had daily muscle spasms in her 
cervical spine.  (T. at 6).

Private medical records dated in April 1994 indicate that the 
veteran's main problem at that time was that she awoke in the 
morning with fairly severe stiffness in the entire cervical 
spine area, in the low back, and in both groins.  It was 
noted that at the time of the veteran's injury in the car 
accident, she was started on chiropractic physical therapy, 
which seemed to help.  She was not on any present treatment.  
Upon physical examination, the veteran stood and walked 
without a limp.  There was mild straightening of the 
veteran's cervical lordosis, with mild paraspinal muscle 
tightness throughout the cervical spine.  It was noted that 
the veteran had Grade I limited neck motion, with fairly good 
shoulder motions.  There were no neurologic problems in the 
upper limbs.  Examination of the veteran's lumbar spine 
revealed mild straightening of the lumbar lordosis, with 
Grade I tenderness throughout the lumbar spine area and Grade 
I to Grade II limited back motions.  Straight leg raising was 
normal, and there were no neurological problems.  It was 
noted, though, that examination of the veteran's hip joint 
found some pain in the region in both groins, particularly on 
rotation and abduction.  X-ray studies of the veteran's 
cervical and lumbosacral spine were normal.  An MRI of the 
veteran's cervical spine was also normal, but an MRI of the 
veteran's lumbar spine showed central disc protrusion at L4-
5, with mild spinal stenosis.  It was noted that the veteran 
was coming along.  It was also noted that the veteran's pain 
in her back was probably more marked than in her cervical 
spine.

The veteran's December 1995 VA spine examination reflects her 
in-service injury to her cervical and lumbosacral spine.  It 
also reflects the veteran's reports of pain in the low back 
over the sacral area, with no radiation of the pain and no 
sciatica.  The veteran also reported pain in the shoulders in 
the area of the scapulae.  It was noted that the veteran had 
been given a TENS unit, which she used intermittently.  
Examination of the cervical spine revealed a full range of 
motion, and there was no involuntary spasm of the cervical 
paravertebral muscles.  The veteran had intense point pain on 
palpation of the greater occipital nerves at their origin in 
the upper cervical spine.  The veteran indicated that this 
reproduced the pain that she had been having.  This pain was 
relieved by traction on the cervical spine and aggravated by 
axial compression.  Neurological examination of the upper 
extremities was within normal limits.  The veteran had point 
tenderness on palpation of the levator scapulae muscle 
insertions bilaterally.  This was relieved by elevation of 
the shoulders.  An x-ray study of the cervical spine showed 
no evidence of bony pathology.  The disc spaces were all 
normal, and no arthritic changes were present.  There was 
also no bony pathology of the cervical vertebrae.  The 
veteran's alignment was excellent, and the cervical lordotic 
curve was present.  Examination of the lower back revealed a 
full range of motion, with pain on full extension and some 
pain on lateral bending to either side.  There was also mild 
pain on palpation of the iliolumbar ligaments.  Straight leg 
raising was to 90 degrees bilaterally, and Lasegue's sign was 
negative, as was Patrick's test.  An x-ray study of the 
veteran's lumbosacral spine showed no evidence of bony 
pathology in the lumbar vertebrae.  Disc spaces were normal 
in height, and there was no anterior or posterior spurring.  
The diagnoses were acute strain of the cervical spine; 
occipital neuritis; acute strain of the shoulder girdle 
muscles; and acute strain of the lumbosacral spine.  The 
examiner advised the veteran to use cervical traction at home 
to relieve her symptomatology and to obtain a clavicle strap 
to support her shoulder girdle muscles, in order to support 
her shoulders during any strenuous activity.  The examiner 
also indicated that a vibrator would be quite handy for the 
veteran's levator scapulae muscles.  The veteran was to use a 
cervical pillow and a TENS unit as necessary.

The veteran's August 1997 VA spine examination also reflects 
the veteran's in-service injury to her cervical and 
lumbosacral spine.  It also reflects the veteran's reports 
that she did physical therapy at home, including using a TENS 
unit, and that she currently took Tylenol for pain.  The 
veteran complained of bilateral trapezial tightness, with 
occasional occipital spine pain that radiated into her 
occipital skull.  The veteran denied any radicular symptoms 
in her arms and legs.  With respect to her low back, the 
veteran localized the pain to the bilateral lower lumbar 
region, with occasional radiation into her sacroiliac joints.  
The veteran also had radiation with stinging pain down in the 
bilateral calves posteriorly.  The veteran denied any 
difficulty controlling her bowel or bladder.  Examination of 
the lumbar spine revealed a full range of motion, with full 
reversal of the lumbar lordosis.  The veteran had normal 
extension and normal right and left side bending.  Straight 
leg raising was normal bilaterally.  Range of motion of the 
cervical spine was normal.  The veteran complained of some 
tightness in the right anterior cervical region with rotation 
to the right.  X-ray studies of the veteran's cervical and 
lumbar spine were normal.  The impression was low back pain, 
minimally symptomatic, and neck pain, minimally symptomatic.  
The examiner remarked that the veteran appeared to have 
sustained a soft tissue type injury to her cervical and 
lumbar spine, which had had more than enough time to resolve.  
The veteran's continued use of the TENS unit contradicted 
medical literature, which showed no long-term benefit.  The 
examiner could not ascertain the etiology of the veteran's 
cited pain based on any objective evidence of injury.  In all 
likelihood, the veteran's symptoms would remain chronic in 
typical whiplash fashion, with no further treatment giving 
any lasting benefit.

The veteran's March 2000 VA spine examination references a 
December 1999 MRI of the veteran's cervical spine, which was 
within normal limits.  It was noted that the veteran had not 
had any subsequent injuries or surgeries to her lower back or 
neck.  The veteran also stated that she used no crutches, 
braces, or canes.  The examiner noted that the veteran 
described her neck symptoms in very vague terms, stating 
simply that she had chronic spine pain.  The veteran also 
stated that she had muscle spasms in her neck on a daily 
basis, but she was unable to offer any information as to 
frequency or aggravating or ameliorating factors.  The 
veteran denied any radicular symptoms.  The examiner noted 
that the veteran's description of her back symptoms was also 
vague, stating that she had chronic back pain.  The veteran 
indicated that she had pain in her back on a daily basis, but 
she was again unable to give any information regarding the 
frequency of her symptoms.  The veteran was also unable to 
localize her discomfort, stating that it was all over.  The 
veteran again denied any radicular symptoms.  Range of motion 
of the lumbar spine was within normal limits in flexion, 
extension, and right and left side bending.  Toe and heel 
walking was also within normal limits.  Neurological 
evaluation was unremarkable.  Straight leg raising was 
negative bilaterally.  Examination of the cervical spine 
revealed an invalid range of motion, which was different 
significantly on formal testing from that noted during casual 
interview.  There was no tenderness to palpation about the 
cervical spine.  Neurological evaluation was unremarkable.  
The examiner noted that the veteran's Waddel's signs were 
consistent with symptom amplication and nonorganic pain 
behaviors, which were significantly positive at this time.  
The veteran had tenderness in her lower back to diffuse 
palpation, low back pain assertions with superficial skin 
pinch, complaints of low back pain with concerted 
truncopelvic rotation, and complaints of low back pain with 
actual layering of the cervical spine.  X-ray studies of the 
veteran's cervical and lumbar spine were within normal 
limits.  The diagnoses were neck pain by history and back 
pain by history.  The examiner stated that he was unable to 
explain the magnitude of the veteran's symptoms based upon 
any pathological basis.  He also noted that the veteran's 
records were replete with complaints of pain and at times 
range of motion losses, but all objective testing with regard 
to the veteran's neurological function, as well as imaging 
studies, had all been within normal limits.  It was the 
examiner's opinion that the veteran had sustained self-
limiting, self-asserted soft tissue injuries to the neck and 
lower back, which in all medical probability had resolved.  
The examiner found no evidence of impairment at this time, 
based upon a lack of creditable objective resultant loss of 
range of motion, creditable objective resultant neurological 
abnormality, or creditable objective resultant diagnoses of 
specific disorders.  With regard to the veteran's assertions 
of continued pain in the neck and back, the examiner stated 
that he was unable to explain this.  Pain was a subjective 
complaint, which could not be measured.  The examiner also 
stated that he found no objective evidence of pain or 
functional loss due to pain, nor was there evidence to 
suggest weakened movement, excess fatigability, or 
incoordination with regard to the veteran's neck and lower 
back.  The examiner found nothing else to test or treat, and 
there was no evidence to support further radiographic 
studies.

III.  Application and Analysis

With respect to evaluation of the veteran's cervical spine 
disability, upon review of the pertinent clinical evidence of 
record and the applicable schedular criteria, the Board finds 
that the veteran's appeal as to this issue must be denied.  
An evaluation in excess of 10 percent is not warranted in 
this instance.

As discussed above, Diagnostic Code 5290 provides for a 10 
percent evaluation where there is evidence of slight 
limitation of motion, a 20 percent evaluation where there is 
evidence of moderate limitation of motion, and a maximum 30 
percent evaluation where there is evidence of severe 
limitation of motion.

Here, the Board acknowledges that upon VA examination in 
January 1992, the veteran's cervical limitation of motion was 
from mild to moderate, and it was noted in the veteran's 
April 1994 private medical records that she had Grade I 
limited neck motion.  However, the Board also notes that 
every x-ray study of record of the veteran's cervical spine 
(taken in January 1992, May 1993, August 1993, December 1995, 
August 1997, and March 2000) was normal, as was an August 
1993 and a December 1999 MRI of the veteran's cervical spine.  
Further, the Board stresses that the veteran had full range 
of motion of the cervical spine upon VA examinations in May 
1993, December 1995, and August 1997.  The veteran also had 
full range of motion of the cervical spine upon private 
evaluation in August 1993.  As for the veteran's cervical 
spine range of motion upon VA examination in March 2000, the 
examiner stated that it was invalid, as it was significantly 
different on formal testing from that noted during casual 
interview.

Therefore, in light of the above, particularly the numerous 
clinical findings of full range of motion of the veteran's 
cervical spine, the Board concludes that the veteran's 
current disability picture more nearly approximates the 
schedular criteria required for a 10 percent evaluation than 
that required for a 20 percent evaluation, as provided for by 
Diagnostic Code 5290.  See 38 C.F.R. § 4.7; see also 
38 U.S.C.A. § 5107(b) (West 1991).  At most, the evidence 
suggests that the veteran has slight limitation of motion of 
the cervical spine.

In reaching this determination, denying an evaluation in 
excess of 10 percent for the veteran's cervical spine 
disability, the Board has considered the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and their possible application as 
to functional impairment.  In this respect, the Board 
reiterates that the veteran had full range of motion of the 
cervical spine upon VA examinations in May 1993, December 
1995, and August 1997.  The veteran also had full range of 
motion of the cervical spine upon private evaluation in 
August 1993.  Further, the Board also stresses that the 
pertinent clinical evidence of record as to the veteran's 
cervical spine pain indicated either that the veteran had 
some pain or that it was mild.  Moreover, upon VA examination 
in March 2000, the examiner stated that he found no evidence 
of impairment at this time, based upon a lack of creditable 
objective resultant loss of range of motion, creditable 
objective resultant neurological abnormality, or creditable 
objective resultant diagnoses of specific disorders.  He also 
stated that he found no objective evidence of pain or 
functional loss due to pain, nor was there evidence to 
suggest weakened movement, excess fatigability, or 
incoordination with regard to the veteran's neck.

Additionally, the Board notes in reaching this determination 
(and its determination below as to evaluation of the 
veteran's lumbosacral spine strain) that the record suggests 
that the veteran received treatment at the Houston VA Medical 
Center, the records for which are not contained in the 
veteran's claims file.  In this respect, while the Board 
acknowledges the holding in Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Board stresses that the veteran was requested 
by the RO to provide information as to such treatment.  The 
veteran never provided the RO with any additional information 
as to this purported treatment.  The duty to assist is not 
always a one-way street.  If the veteran wishes help in the 
development of facts pertinent to her claim, she cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  The Board also stresses that the VA examiner 
reviewed the veteran's VA records in March 2000 and noted 
that he could not locate any significant record of regular 
follow-up for back or neck pain.  Rather, the records 
documented several visits for allergy symptoms and contained 
blank progress note sheets.

With respect to evaluation of the veteran's lumbosacral spine 
strain, upon review of the pertinent clinical evidence of 
record and the applicable schedular criteria, the Board finds 
that an evaluation in excess of 10 percent is not currently 
warranted in this instance, nor is restoration of the 
veteran's former 20 percent evaluation.

As discussed above, Diagnostic Code 5295 provides for a 
noncompensable evaluation where there are slight subjective 
symptoms only.  A 10 percent evaluation is warranted where 
there is evidence of characteristic pain on motion.  A 20 
percent evaluation is warranted where there is evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  A maximum 
40 percent evaluation is warranted where there is evidence of 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Here, the Board acknowledges that the veteran had some 
paraspinal musculature spasms and mild to severe range of 
motion findings upon VA examination in January 1992.  The 
Board also acknowledges that the veteran had Grade I to Grade 
II limited back motion upon private evaluation in August 1994 
and that an MRI of the veteran's lumbar spine showed central 
disc protrusion at L4-5, with mild stenosis.  However, the 
Board stresses that the veteran had full range of motion of 
the lumbar spine upon VA examinations in May 1993, December 
1995, and August 1997.  Also, the veteran's lumbar spine 
range of motion was found to be within normal limits upon VA 
examination in March 2000.  Further, x-ray studies of the 
veteran's lumbar spine were either normal or unremarkable 
upon VA examinations in January 1992, May 1993, August 1997, 
and March 2000.  

The Board also stresses that upon VA examination in August 
1997, the examiner found the veteran's low back pain to be 
minimally symptomatic.  He also stated that the veteran 
appeared to have sustained a soft tissue type injury to her 
lumbar spine, which had had more than enough time to resolve, 
and that he could not ascertain the etiology of the veteran's 
cited pain based on any objective evidence of injury.  
Moreover, upon VA examination in March 2000, the examiner 
suggested that the veteran, in effect, exaggerated her 
symptomatology, noting that the veteran's Waddel's signs were 
consistent with symptom amplication and nonorganic pain 
behaviors, which were significantly positive at this time.  
She had tenderness in her lower back to diffuse palpation, 
low back pain assertions with superficial skin pinch, 
complaints of low back pain with concerted truncopelvic 
rotation, and complaints of low back pain with actual 
layering of the cervical spine.  The examiner stated that he 
was unable to explain the magnitude of the veteran's symptoms 
based upon any pathological basis.  Although the veteran's 
records were replete with complaints of pain and at times 
range of motion losses, all objective testing with regard to 
the veteran's neurological function, well as imaging studies, 
had all been within normal limits.  It was the examiner's 
opinion that the veteran had sustained a self-limiting, self-
asserted soft tissue injury to the lower back, which in all 
medical probability had resolved.  The examiner found no 
evidence of impairment at this time, based upon a lack of 
creditable objective resultant loss of range of motion, 
creditable objective resultant neurological abnormality, or 
creditable objective resultant diagnoses of specific 
disorders.

Therefore, in light of the above, the Board concludes that 
the veteran's disability picture more nearly approximates the 
schedular criteria required for a 10 percent evaluation than 
that required for a 20 percent evaluation under Diagnostic 
Code 5295.  Id.  Here, the Board notes that the pertinent 
clinical evidence of record suggests that at least at some 
point, the veteran experienced characteristic pain on motion.  
However, as to a 20 percent evaluation, the Board stresses 
that there are no current clinical findings of muscle spasm 
on extreme forward bending, or on any motion of the lumbar 
spine for that matter, nor are there current clinical 
findings showing loss of lateral spine motion.  Further, the 
Board notes that the veteran's neurologic evaluations, 
particularly upon VA examination in March 2000, were either 
normal or unremarkable.

In reaching this determination, denying an evaluation in 
excess of 10 percent for the veteran's lumbosacral spine 
strain, the Board has considered the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 and their possible application as to 
functional impairment.  In this respect, the Board reiterates 
that the veteran had full range of motion of the lumbar spine 
upon VA examinations in May 1993, December 1995, and August 
1997.  Further, although the veteran's lumbar spine 
disability was found to be moderately symptomatic upon VA 
examination in January 1992, the veteran's low back 
tenderness and pain were later classified as either mild or 
minimally symptomatic upon VA examinations in May 1993 and 
August 1997, respectively.  As to these findings, the Board 
points out that while the recorded history of a disability 
must be reviewed as a whole, VA regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, the 
Board reiterates that upon VA examination in March 2000, the 
examiner stated that he found no evidence of impairment at 
this time, based upon a lack of creditable objective 
resultant loss of range of motion, creditable objective 
resultant neurological abnormality, or creditable objective 
resultant diagnoses of specific disorders.  He also stated 
that he found no objective evidence of pain or functional 
loss due to pain, nor was there evidence to suggest weakened 
movement, excess fatigability, or incoordination with regard 
to the veteran's lower back.  

As to restoration of the veteran's former 20 percent 
evaluation for her lumbar spine disability, which was reduced 
effective July 1994, the Board finds that this reduction was 
warranted, as the record demonstrated material improvement in 
the veteran's lumbar spine disability, which was reasonably 
certain to be maintained under the ordinary conditions of 
life.  See 38 C.F.R. § 3.344.

In comparing the evidence upon which the RO assigned a 20 
percent evaluation for the veteran's lumbosacral spine strain 
with the evidence upon which the RO based its reduction, the 
Board notes that the veteran's lumbosacral spine strain was 
classified as moderately symptomatic upon VA examination in 
January 1992 and that there were some paraspinal musculature 
spasms noted at that time.  As discussed above, Diagnostic 
Code 5295 provides for a 20 percent evaluation where there is 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position.

However, VA examination in May 1993 found full range of 
motion of the veteran's lumbar spine, with mild bilateral 
paraspinous tenderness.  There was no evidence of muscle 
spasm.  Neurologic examination was normal, as was the x-ray 
study of the veteran's lumbar spine.  The August 1993 private 
evaluation reflected the veteran's complaints of daily low 
back pain.  The neurologic evaluation was normal, and there 
was right lumbar paraspinal tenderness.  At her February 1994 
RO hearing, the veteran testified that she had muscle tension 
and a nagging pain in her low back, which was always there.  
Private medical records dated in April 1994 noted no 
neurologic problems and classified the veteran's limited back 
motion as Grade I to Grade II.  It was noted that the veteran 
was not receiving any present treatment. It was also noted 
that the veteran was coming along.

A review of this evidence finds no objective evidence of 
muscle spasms, although reported by the veteran, nor is there 
any objective evidence of loss of lateral spine motion.  
Rather, at most, there is evidence of limited motion of the 
veteran's lumbar spine, which was classified as Grade I to 
Grade II.  As such, none of the criteria for a 20 percent 
evaluation under Diagnostic Code 5295 was met at the time the 
RO reduced the veteran's assigned evaluation to 10 percent.  
The Board finds this absence of any and all required criteria 
to demonstrate a material improvement in the veteran's lumbar 
spine disability.  Id.

In turn, the Board must now consider whether the May 1993 VA 
examination (the most recent examination then of record) was 
full and complete, when compared to prior examinations upon 
which payments were authorized or continued; whether the 
evidence of record was such as to warrant the reduction based 
on the results of one examination; and whether evidence of 
material improvement indicated a reasonable certainty that 
such improvement would be maintained under the ordinary 
conditions of life.  Id.

In this regard, the Board notes that the May 1993 VA 
examination discussed the range of motion of the veteran's 
lumbar spine, that it discussed the veteran's pain or 
tenderness, that it included a neurologic evaluation, and 
that it also included an x-ray study of the veteran's lumbar 
spine.  As such, the Board finds that this examination was 
full and complete.  In reaching this particular 
determination, the Board points out that DeLuca v. Brown had 
not yet been promulgated.

The Board also notes that the reduction in the Board's 
assigned evaluation was not based solely on the May 1993 VA 
examination report findings.  Rather, the RO also considered 
private medical records and the veteran's testimony at her RO 
hearing.  As discussed above, although the veteran testified 
as to experiencing muscle spasms, there was no clinical 
evidence to support these assertions, nor was there clinical 
evidence of loss of lateral spine motion.

As to whether the material improvement in the veteran's 
lumbar spine disability was reasonably certain to be 
maintained under the ordinary conditions of life, the Board 
notes that the veteran was diagnosed with and received 
service connection for lumbosacral spine strain, as a result 
of a motor vehicle accident in March 1991.  In this instance, 
a longitudinal review of the evidence then of record when the 
RO determined to reduce the veteran's assigned evaluation 
suggests that the veteran's lumbosacral spine strain got 
better the more removed in time from the initial injury in 
March 1991.  There was no further clinical evidence of muscle 
spasms, nor was there any clinical evidence of loss of 
lateral spine motion.  Further, it was noted in April 1994 
that the veteran was not receiving any treatment for her 
lumbar spine and that she was coming along.  Additionally, 
the Board points out that the veteran testified at her RO 
hearing that her employment had not been affected by her 
lumbar spine disability.

Therefore, in light of the above, the Board concludes that 
restoration of the veteran's 20 percent evaluation for her 
lumbosacral spine strain must be denied.  In reaching this 
determination, the Board reiterates that it has denied a 
current evaluation in excess of 10 percent for this 
disability.


ORDER

An evaluation in excess of 10 percent for the veteran's 
cervical spine disability is denied.

An evaluation in excess of 10 percent for the veteran's 
lumbosacral spine strain is denied.

Restoration of a 20 percent disability rating for the 
veteran's lumbosacral spine strain is denied.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



 
- 15 -


- 19 -


